NO. 07-07-0137-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                               SEPTEMBER 25, 2007
                         ______________________________

                CAPITOL INDEMNITY CORPORATION, APPELLANT

                                          V.

                   RONZANI INC., D/B/A RONPARCO, APPELLEE
                     _________________________________

            FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY;

              NO. 96-214309-05; HONORABLE JEFF WALKER, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ON MOTION TO DISMISS


      Capital Indemnity Corporation, appellant, has filed a motion to dismiss this appeal

because it has reached a resolution of the present controversy with Ronzani, Inc,

appellees. No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. TEX . R. APP. P. 42.1(a)(1). Because the parties

have agreed that each shall be responsible for their own appellate costs, costs of this
appeal shall be borne by the party that incurred them. See TEX . R. APP. P. 42.1(d), 6.6.

No motion for rehearing will be entertained and our mandate will issue forthwith.




                                                Mackey K. Hancock
                                                     Justice




                                            2